Kellogg, P. J. (concurring):
I agree that under the circumstances shown a further audit by the Comptroller can do no possible good to any one. An audit is not a remedy to recover money, and in this case it could furnish no reasonable aid in an action seeking such relief. The claim that the audit may furnish prima facie evidence in *728an action to recover the money is of little force when the auditing officer is accused of participating in the alleged improper expenditures. The court will not compel him to be a judge in his own case, and could not consider favorably the decision of a judge in his own case.
By a mandamus the Comptroller may be compelled to act, but is not directed how to act. The. law and the practice of the Comptroller’s office determines how he will make an audit, and it is not necessary or proper for the court to instruct him in advance how he shall perform his duties. As was said by Judge Vann in People ex rel. Harris v. Commissioners (149 N. Y. 26): “That would substitute the judgment or discretion of the court issuing the writ for that of the person or persons against whom the writ was issued.” The order, therefore, is erroneous. If any practical result could follow the court might modify it. But no benefit can come to any one from a further audit.
I think the Comptroller has a certain duty to audit in such cases (State Finance Law, §§ 4, 21, 23), but his judgment and discretion cannot override the judgment and discretion of the commission. He cannot as a judge pass upon the good faith or good judgment of the commission. In this case he has, under all the circumstances, made all the audit "of the report of the commission that can properly be required. In the exercise of a sound discretion the writ "should not have been granted.
All concurred, except Cochrane, J., who dissented and voted for affirmance.
Order reversed, with ten dollars costs and disbursements, and writ dismissed, without costs.